Citation Nr: 0821418	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  97-11 647	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased rating for status post concussion 
with residual torticollis, to include diminished pinprick 
sensation, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from February 1989 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted an increased rating 
for status post concussion with resultant torticollis, to 10 
percent disabling.  In the same rating decision, the RO re-
characterized the veteran's disability to include slightly 
diminished pinprick sensation only, left.  The rating 
decision also granted service connection for numbness, 
coldness, and weakness of the left side, discoloration of the 
left hand and arm, and short-term memory loss, and included 
those symptoms under the veteran's 10 percent rating for 
residuals from his concussion to include syncopal episodes 
and headaches, which had been rated under Diagnostic Code 
9304.

The issue of service connection for reflex sympathetic 
dystrophy, arising from a March 2000 rating decision, was 
also previously perfected for appeal.  

In a September 2003 rating determination the RO increased the 
rating for status post concussion with residual torticollis 
to include slightly diminished pinprick sensation only, left, 
to 20 percent.

The veteran's claim was remanded by the Board in June 2000 
and June 2005.  In its June 2005 decision, the Board denied 
entitlement to an increased rating for concussion residuals 
including complaints of syncopal episodes, headaches, 
numbness, coldness, and weakness of the left side, 
discoloration of the of the left hand and arm, and short term 
memory loss.

In November 2007, service connection was granted for reflex 
sympathetic dystrophy of the upper left side.  This grant of 
service connection is a complete grant of the benefit sought 
on appeal as it relates to this issue.  As there is no 
jurisdiction conferring notice of disagreement (NOD) as to 
the downstream elements of effective date or compensation 
level, no such issues are now in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The veteran's status post concussion with residual 
torticollis is manifested by limitation of flexion of the 
cervical spine 25 degrees; a separate evaluation has been 
provided for reflex sympathetic dystrophy, which has been 
rated on the basis of incomplete paralysis of all upper 
radicular groups on the left; there is mild weakness and 
sensory loss in the right upper extremity.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for status post 
concussion with residual torticollis, to include diminished 
pinprick sensation, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293, 5237, 
5242, 5243 (2002, 2003 & 2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

An August 2003 letter informed the veteran of the information 
and evidence necessary to substantiate the claim, what types 
of evidence VA would undertake to obtain, and what evidence 
the appellant was responsible for obtaining.  The letter did 
not explicitly tell him to submit all relevant evidence in 
his possession.  An error by VA in providing notice of the 
information and evidence necessary to substantiate a claim 
under 38 U.S.C. § 5103(a) is presumptively prejudicial and in 
such a case the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007).  The letter 
did tell him to submit medical evidence in his possession and 
to tell VA about relevant evidence and that it was his 
responsibility to ensure that VA received the evidence.  He 
was thereby put on notice to submit relevant evidence in his 
possession and he was not prejudiced by the failure of the RO 
and the Appeals Management Center (AMC) to provide explicit 
notice to submit relevant evidence in his possession.  

Indeed, the veteran has demonstrated actual knowledge that he 
should submit relevant evidence and information in his 
possession.  The veteran has submitted additional evidence 
and information on numerous occasions during the long course 
of this appeal.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran has substantiated his status as a veteran.  The 
second and third Dingess elements have also been 
substantiated inasmuch as service connection has been 
established for the disability at issue.

The AMC provided notice on ratings and effective dates in a 
January 2008 letter.

At a minimum, adequate VCAA notice in an increased rating 
claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA letters told the veteran that to substantiate the 
claim the veteran should submit evidence that the disability 
had worsened.  The January 2008 letter told him that in 
assigning a disability rating, VA considered evidence of the 
impact of the disability on employment.  No letters provided 
notice with regard to the impact of the disability on daily 
life.  The veteran has demonstrated actual knowledge that 
such evidence is relevant.  He has made contentions reporting 
the impact of the disability on his daily activities.

There was no VCAA notice advising the veteran that the 
disability would be rated in part on the basis of specific 
ranges of motion.  The March 1997 statement of the case and 
the October 1997, July 1999, September 2003, and November 
2007 supplemental statements of the case listed the criteria 
necessary for increased evaluations.   Such post decisional 
documents cannot serve to provide VCAA notice.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The veteran did, 
however, have a meaningful opportunity to participate in the 
adjudication of his claim after receiving actual notice via 
these post decisional documents.  He had months or years in 
which to provide additional evidence, submit argument and 
request a hearing.  He and his representative did, in fact, 
submit evidence and argument after receiving this notice.

The VCAA letters did provide examples of the types of 
evidence VA could submit, and also provided notice that if an 
increase were found a percentage evaluation would be 
provided.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the above notices.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  
The veteran was also afforded several VA examinations with 
regard to each issue.  

Evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Diagnostic Code 5003 (5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

Under the rating criteria for back disabilities in effect 
prior to prior to September 23, 2002, Diagnostic Code 5290 
provided the following ratings for limitation of motion of 
the cervical spine: 10 percent for slight limitation of 
motion; 20 percent for moderate limitation of motion; and 30 
percent for severe limitation of motion. 38 C.F.R. § 4.71a; 
Diagnostic Code 5290.

A 40 percent disability evaluation was assigned for severe 
intervertebral disc syndrome, with intermittent relief.  A 60 
percent evaluation was assigned for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
neuropathy with characteristic pain and demonstrable muscle 
spasm, or other neurological findings appropriate to the site 
of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Code 5293.

With regard to the rating criteria under Diagnostic Code 
5293, effective September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) was evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.

For purposes of evaluations under 5293, an incapacitating 
episode was a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Note (2) to Diagnostic Code 5293 provides that when 
evaluating on the basis of chronic manifestations; evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) provided that if intervertebral disc syndrome was 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

The regulations regarding diseases and injuries to the spine 
were again revised effective September 26, 2003.  Under these 
revised regulations, diseases and injuries to the spine are 
to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine.	100

Unfavorable ankylosis of the entire thoracolumbar spine 
	50

Unfavorable ankylosis of the entire cervical spine	40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 	30

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The criteria for evaluating intervertebral disc disease were 
essentially unchanged, except that the diagnostic code for 
that disability was changed to 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5235-5243.

At the time of an October 1996 VA examination, the veteran 
complained of a left sided headache, pain, and numbness on 
the left upper extremity, which had now become constant and 
radiated to the left shoulder and left chest.  He also 
complained of constant pain in the left leg with weakness of 
the leg, with the pain increasing with ambulation.  The pain 
was located in the anterior left thigh.  The veteran also 
noted motor weakness of the left arm, motor weakness of the 
grip of the left hand, and less pain prick sensation of the 
left leg and arm.  The deep tendon reflexes were equal and 
symmetrical.  There was some limitation of motion of the neck 
with pain.  Neurological examination performed at that time 
revealed the veteran was alert, conscious, and oriented times 
three.  The neck had limitation of motion with pain.  It was 
the examiner's impression that the veteran had arthritis of 
the cervical spine and cervical radiculopathy.  

At the time of an October 2000 VA examination, the veteran 
complained of constant pain of the neck and left upper 
extremity.  The veteran indicated that the pain in the left 
upper extremity was constant and was a 4 to 6 on a scale of 
10.  It varied from day to day, especially with bad weather.  
A hot shower provided relief.  The veteran also complained of 
tremors of the left hand and motor weakness of the left upper 
extremity.  

Physical examination revealed there was limitation of motion 
of the neck with pain in all directions.  There was some loss 
of motor function when testing the muscles of the left side 
of the neck.  There was no deformity of the neck and no 
masses.  

Examination of the left upper extremity revealed that it was 
darker than normal and there was a constant tremor of the 
fingers on the hand.  The veteran could pick up a coin 
without difficulty.  Neurological examination revealed that 
the brachioradialis reflexes were equal and symmetrical.  
There was normal temperature of the left upper extremity when 
compared to the right.  There was less pinprick sensation of 
the whole left hand and forearm.  There was also weakness of 
flexion of the elbow.  There was no ataxia of the upper and 
lower extremity.  With regard to the left upper extremity, 
the veteran did not notice any muscle atrophy.  The examiner 
indicated that it was his belief that the veteran had 
neuropathy of the left upper extremity.  

Examination of the spine revealed no deformity.  There were 
no postural abnormalities and no muscle spasm.  Straight leg 
rasing was negative, bilaterally.  There was less pinprick 
sensation of the left lower leg and foot.  Patellar reflexes 
were equal and symmetrical.  There was full range of motion 
of the spine without pain or limitation of motion.  Diagnoses 
of neuropathy left upper and lower extremity, rule out reflex 
sympathetic dystrophy; chronic headaches; and chronic neck 
pain, were rendered.  

In a March 2001 addendum, the October 2000 VA examiner 
indicated that the veteran had neuropathy of left upper 
extremity with a herniated cervical disc of C5-6, with 
constant pain in the left upper extremity, a cold sensation, 
and decreased grip.  The examiner stated that he had slight 
loss of motion in all directions.  There was no amylosis of 
the cervical spine.  The cervical spine disorder did not 
exhibit weakened movement, excess fatigability, or 
incoordination.  During flare-ups, the veteran's cervical 
spine caused slight limitation of motion.  There was no loss 
of deep fascia or muscle substance or impairment of muscle 
tonus of the lateral and posterior neck muscles.  

The veteran did have loss of power or lowered threshold of 
fatigue of lateral and posterior neck muscles.  The tests of 
strength and endurance caused positive evidence of impairment 
of the neck.  He noted that the veteran's diminished pinprick 
sensation was comparable to intervertebral disc syndrome.  

In June 2003, the veteran underwent a comprehensive 
neurological examination.  At the time of the examination, he 
complained of intermittent headaches, waxing and waning in 
severity.  The veteran had a lot of neck pain and spasm.  The 
only thing that helped was taking long showers.  Hot weather 
made him feel better.  Repetitive left arm or shoulder 
activity made the pain worse.  

There was an increase of left arm and leg numbness with the 
headaches.  He also complained of discoloration of the arm 
which was initially in the fingers but was creeping up.  The 
distal left arm was also feeling colder.  The left leg was 
numb and had decreased feeling.  

Neurological examination revealed the veteran was alert and 
oriented.  Range of motion testing was sometimes limited by 
pain.  In the cervical area, lateral flexion was a full 40 
degrees on the right and 30 degrees on the left, which was 
noted to be slightly limited.  Flexion was limited as the 
veteran was not able to touch his chest, instead of 30 
degrees, he was able to achieve 20 degrees, and up to 25 
degrees with moderate pain.  Extension was to a full 30 
degrees and rotation was to 45 degrees on the right and to 
30-35 degrees on the left.  35 degrees caused moderate pain.  

With regard to the left shoulder, forward elevation was 
painful and was to 75 degrees, with normal being 150 degrees.  
Adduction was fairly normal at 30 degrees and internal 
rotation was slightly limited to 30 degrees out of a normal 
40.  External rotation was to a near normal 90 degrees.  With 
regard to the elbow, pain was encountered at 90 degrees, with 
150 degrees being normal.  Supination was to 75 degrees of a 
normal 80 degrees.  Pronation was full at 80 degrees.  There 
was no limitation of motion for the wrist.  

Motor strength was 5/5 on the right side.  On the left side, 
slight giving way was noted overall.  The deltoideus was 5-, 
the biceps were 5-, the triceps were 5-, wrist flexion 
extension was 5-, and hand grips were 4+.  Interosseous 
weakness was encountered at the 4- range.  There was no 
atrophy, including the shoulder girdle, arm, or forearm.  The 
reflexes were 1+ in both upper extremities including the 
triceps, biceps, and brachial radialis without difference.  
Pin sensation was diffusely decreased in the left arm 
including the left side of the face.  On the left side there 
was no difference between the radial and the ulnar 
distribution.  The veteran hardly felt the pin.  Light touch 
was also decreased but position was okay.  Vibration was also 
decreased.  Palmar discoloration was seen on the left with 
subjective cold on that side.  Dystrophic changes of the 
nails or hair follicles were not appreciated in the left arm.  

There was reproducible palpation tenderness noted over the 
left trapezius and shoulder areas, mostly in the posterior 
aspect, which also included somewhat the paracervical 
paraspinals.  This was only on the left side.  The muscle 
spasm was more prominent on the base of the neck and in the 
mid-cervical level.  He did have some pain in the higher 
cervical area but there was less spasm.  

EMG testing showed moderate neurogenic changes at the C6 
level with some overlap with 7.  The changes were moderate 
with no acute denervation.  Diagnoses of post-concussion 
syndrome; muscle contraction headache originating from the 
above; cervical disc herniation with radiculopathy; chronic 
sprain of cervical and left shoulder muscles; RSD, not as 
likely involving the left arm and leg; central pain involving 
the left arm and leg; muscle contraction headaches with 
episodic migraines; episodic syncope/dizziness, more likely 
than not related to migraines; post-traumatic seizure 
disorder, as likely as not; and chronic sprain of cervical 
paraspinous muscles with secondary muscle spasm, more likely 
than not resulting in torticollis, were rendered.  

The examiner indicated that the limitation of motion for the 
cervical spine was moderate overall.  There was no evidence 
of so called ankylosis of the cervical spine.  The cervical 
pain was definitively worsened by use of the left upper 
extremity.  Due to increased pain there was weakened movement 
of the spine.  This could explain the so called excessive 
fatigability upon repetitive use of the arm.  These could not 
be expressed in terms of degree of additional range of motion 
because it might depend on the amount of actual exercise or 
task which the veteran was given. 

According to history, there might be more muscle spasm and 
decreased range of motion present but the degree of such 
range of motion change could not exactly be predicted.  The 
range of motion was likely to remain in the moderate degree.  
The veteran did not have muscle substance impairment.  
However, there was muscle spasm in the left paracervical area 
mostly in the posterior neck muscles and trapezius muscles.  

The veteran did not have loss of power but he seemed to have 
lower threshold of fatigue due to pan of the lateral and 
posterior neck muscles on the left side only.  The veteran 
did have muscle spasm on the left side but there was no loss 
of muscle substance and no atrophy.  Test of strength and 
endurance did demonstrate positive evidence of impairment.  
Some loss of strength might be due to giving way and pain.  
The neck muscles did not harden on normal contracture.  There 
was no difference in strength, endurance, or coordinated 
movements of the veteran's lateral and posterior neck 
muscles.  

The examiner noted that the veteran's service-connected 
diminished pin prick sensation did not follow dermatomal 
distribution.  In other words, it did not follow distribution 
of the cervical radiculopathy.  Neuralgia, which was central 
pain, versus RSD, which was also manifested by central pain 
pathway, might explain the symptoms.  The severity was mild 
to moderate.  The examiner stated that the veteran's 
diminished pinprick sensation did not seem to be compatible 
with intervertebral disc syndrome or precisely spoken disc 
herniation (more likely than not).  It did not appear to be 
in a dermatomal distribution as it was affecting the entire 
left arm (and leg).  

The veteran was afforded an additional VA examination in 
August 2006.  He stated that he had diminished pinprick 
sensation of the left arm and left leg as well as headaches.  
His left arm pain was diagnosed as reflex sympathetic 
dystrophy.  He had been treated with various neurological 
agents that had had no effect.  The veteran indicated that he 
did not use any type of assistive devices.  He also reported 
that he had left-sided coldness, pain, and numbness, in both 
his arm and leg, which were a residual of one of the 
inservice accidents.  

The veteran reported having had nerve blocks over the past 
year or two.  The last one was in January 2006 and provided 
no help.  He was complaining of intermittent headaches, left 
arm weakness, pain, numbness, and tingling.  He reported that 
he had had syncopal type episodes in the past that were 
regarded as post-concussion type syndrome.  The veteran 
stated that the headaches did not result from any type of 
focal deficit.  He occasionally had spots in front of his 
eyes but these did not last very long.  The headaches were 
usually frontal.  The veteran indicated that the numbness of 
the left extremities were exacerbated with cold.  

The veteran did not identify any relieving factors and denied 
any incapacitating episodes.  He did not require any bedrest 
and did not describe significant fatigability.  He reported 
that he had been in prison since 1991.  Physical examination 
revealed paracervical spasm.  Range of motion for the 
cervical spine was flexion to 25 degrees, extension to 35 
degrees, right and left rotation to 60 degrees, and right and 
left side tilt to 25 degrees.  These were all significant 
deviations from normal.  Following 10 repetitions there was 
no change.  

There was no limitation of motion of the elbows or wrists and 
no pain was encountered.  Motor strength was 5/5, 
bilaterally.  Strength of the left hand was very much 
diminished from normal.  There was also pain with grip 
strength testing.

Diagnoses included reflex sympathetic dystrophy of the left 
upper and lower extremities resulting from multiple motor 
vehicle accidents; post-concussion syndrome with service-
connected torticollis; chronic cervical sprain with history 
of C5-6 herniated nucleus pulposus, with no evidence of 
ankylosis of the cervical spine; post-concussion syndrome 
resulting in short term memory loss and headaches; and 
chronic lumbar strain.  

In a February 2007 addendum, the examiner opined that the 
veteran did not have neuralgia specifically due to his 
concussion.  The examiner further stated that the veteran did 
have left-sided coldness, pain, and numbness, in both his 
left arm and leg, which were attributable to his accidents.  
He stated that these could not be attributed to any specific 
neurological disorder.  The examiner also reported that the 
veteran currently experienced only symptoms of pain 
attributable to his reflex sympathetic dystrophy, which was 
separate from any symptom that could be attributed to any 
other neurological disorder.  

Analysis

EMG and other testing have revealed cervical disc herniation 
with radiculopathy.  The veteran has also been found to have 
cervical muscle spasm at the time of various VA examinations.  
There have been findings of neurological impairment at the 
time of several VA examinations, although this disability is 
separately evaluated on the basis of RSD.  It would not be 
proper to evaluate the neurologic impairments under the 
criteria for RSD and for the neck disability.  38 C.F.R. 
§ 4.14 (2007).

Mild neurologic impairment has been noted in the right upper 
extremity and this has not been evaluated on the basis of any 
other service connected disability.  Given the minor nature 
of the findings a higher evaluation would not be warranted 
under the oldest version of Diagnostic Code 5293, because 
such an evaluation would require a severe disability.

As to the criteria in effect beginning in September 2002 and 
prior to September 2003, the Board notes that there is no 
evidence of doctor prescribed bedrest.

Considering a rating based on the combined neurologic and 
orthopedic manifestations, the VA examination revealed no 
neuralgia, normal strength and no neurologic impairment 
attributable to the neck disability.  The veteran has not 
been shown to have more than mild impairment of the upper 
radicular groups as evidenced by the neurological findings 
made at the time of each VA examination.  In this regard he 
had only mildly diminished strength.  As such, no more than a 
20 percent disability evaluation would be warranted for 
neurologic impairment of the left upper extremity under 
Diagnostic Codes 8510-8513.  The RSD, however, already 
contemplates an evaluation under Diagnostic Code 8513.

The range of cervical spine motion is well beyond the 15 
degrees of cervical spine motion that would be required for a 
30 percent under the current formula for rating back 
disabilities. 

While the veteran does have significant limitation of neck 
motion, he retained over half or more of the normal ranges of 
motion.  Earlier examinations showed even greater ranges of 
motion.  His limitation of motion does not approximate the 
severe level as would be necessary for an evaluation in 
excess of 20 percent under old Diagnostic Code 5290.  See 
38 C.F.R. § 4.71a, Plate V (2007).

The veteran does meet the criteria for a 20 percent 
evaluation on the basis of limitation of motion.  He has 
additional impairment in the right upper extremity that would 
equate to mild incomplete paralysis of the upper radicular 
group on that side.  Such impairment warrants a 10 percent 
rating under Diagnostic Code 8513.  When the 20 and 10 
percent rating are combined under 38 C.F.R. § 4.25, a 30 
percent rating results.

The criteria for a 30 percent rating are met.  The criteria 
for a disability in excess of 30 percent have not been mat at 
any time during the appeal period.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  In this regard, there has been no 
showing that the service-connected cervical spine disability 
has resulted in frequent periods of hospitalization.  As to 
interference with employment, while the veteran is not 
currently employed, it has not been shown to be as a result 
of his cervical spine disorder.  The Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

A 30 percent rating for status post concussion with residual 
torticollis, to include diminished pinprick sensation is 
granted.  






____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


